Citation Nr: 1218058	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  05-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to a disability manifested by chronic foot pain, including a skin condition. 

3.  Entitlement to increases in the ratings for adjustment reaction with depressive symptoms (a "psychiatric disability"), currently assigned "staged" ratings of 50 percent from July 7, 2003 to June 10, 2005, and 70 percent from June 10, 2005 to the present. 

4.  Entitlement to an effective date prior to June 10, 2005 for the award of a total disability rating based on individual employability (TDIU). 


REPRESENTATION

Appellant represented by:	Attorney Richard L. Frankel, Esq.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to April 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2004, June 2006, September 2008, and August 2009 rating decisions of the Philadelphia, Pennsylvania RO.  In August 2008, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is included in the claims file.  In November 2009, a Travel Board hearing was held before a Veterans Law Judge who is no longer with the Board.  In February 2010, that judge remanded the matters addressed herein for further development.  The February 2010 Board decision addressed several other appealed matters, denying each on the merits.  Those denials are final.  An interim [October 2011] rating decision awarded an earlier effective date of June 10, 2005 for entitlement to TDIU.  In January 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

The issue of entitlement to an increased rating for psychiatric disability has been raised anew by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See discussion below regarding withdrawal of such matter, previously on appeal.)  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a back disability and an earlier effective date for the award of TDIU are being REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  In February 2010, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of the ratings for adjustment reaction with depressive symptoms; there are no questions of fact or law in this matter remaining for the Board to consider.

2.  The Veteran has a chronic bilateral foot disability which became manifest in service and has persisted.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for increased ratings for adjustment reaction with depressive symptoms; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Service connection for a bilateral foot disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal/dismissal of claim

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

A withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed (emphasis added).  38 C.F.R. § 20.204(c).

In March 2009, the Veteran filed a statement that was accepted in lieu of a substantive appeal perfecting his appeal in the matter of the ratings for adjustment reaction with depressive symptoms.  In November 2009, a Travel Board hearing was held before a Veterans Law Judge, and in February 2010 the Board remanded the matter for RO consideration of additional evidence.  

On February 24, 2010, VA received a handwritten and signed letter from the Veteran stating, "I wish to withdraw my appeal for increase rating for PTSD (IR), but I wish to continue my appeals for back, feet, and earlier [effective] date for IU."  An accompanying letter from the Veteran's representative at the time, DAV, confirmed the Veteran's wish to withdraw the matter of the rating for PTSD from appeal.  

On February 26, 2010, VA received a second handwritten letter from the Veteran stating, "I sent a letter to DAV on 2-23-10 withdrawing my appeal for increase for PTSD ... I changed my mind and wish to continue my appeals just as it were.  For PTSD IR, back, feet and earlier [effective] date for IU."

In a handwritten statement received in May 2010 the Veteran indicated he no longer wished to be represented by DAV.  At the time the RO also received evidence from the Veteran that was noted to pertain to claims involving the back, feet, and TDIU.

An August 30, 2010 report of contact notes that the Veteran called the RO to check on the status of his appeals.  He was told that the appeal regarding increased rating for psychiatric disability was withdrawn on February 24, 2010 by DAV.  The Veteran stated that this was incorrect, that the issue was still on appeal, and that DAV no longer represented him.

A September 9, 2010 report of contact indicates that the Veteran called the RO again regarding his appeal.  He stated that he "did not authorize" the DAV to withdraw the issue pertaining to his psychiatric disability and he wanted the issue to be "added back onto his appeal".  He contended that the DAV "tricked him into signing a paper to have this issue removed and he was unaware of what he was signing".

In September 2010, VA received two handwritten statements from the Veteran indicating that he did not wish to have "the general anxiety disorder withdrawn", and he wanted the issue "added back on" his appeal.  He stated that the DAV had him sign papers to remove it, and he "did not know what [he] was signing".

An October 15, 2010 report of contact indicates that the Veteran called the RO, now stating that he no longer wished to pursue adding "the generalized anxiety disorder back to his remanded appeal", and he would follow up with a letter stating as much.  The following day, VA received a handwritten and signed letter from the Veteran stating, "I have decided to keep things the way they are, and not pursue with the appeal of general anxiety; leave what the DAV did.  Leave gen. anxiety out and off the list.  I am withdrawing my appeal of gen. anxiety."  

Three days later, on October 19, 2010, the Veteran submitted a handwritten statement in which he stated that he had been "so confused about what the DAV did" and he wanted "to put the gen. anxiety back on the appeal list that I have running."

Later in October 2010 the RO received a Congressional Inquiry regarding the status of the Veteran's increased rating for PTSD claim.  In a November 9, 2010 letter the RO explained that the appeal in the matter had been withdrawn (and explained the process, outlined above, that led to such status).  The letter stated in conclusion, "If this is not correct, please send us a statement clarifying your intent."  In November 2010, the Veteran's attorney submitted a letter indicating that, "as the claimant has previously stated, he did not withdraw any of his claims, and any action on the part of the DAV withdrawing any claim was done without his consent.  Accordingly, the claimant hereby expressly revokes any withdrawal, and wishes to proceed with his claims, including his claim for an earlier effective date for total disability due to individual unemployability, based on his timely filed appeal.  Please reinstate any claims that have been previously withdrawn."

A November 18, 2010 report of contact indicates that the Veteran called the RO to request to "have the condition of the generalized anxiety disorder to remain on the appeal".  

In December 2010 the RO issued a supplemental statement of the case (SSOC) addressing the matter of the rating for PTSD.   

In a June 2011 letter to the Veteran (with copies to his Congressman and attorney) the RO explained that he had withdrawn the matter of the rating for PTSD from appeal on February 24, 2010, and had subsequently confirmed the withdrawal of the appeal on October 15, 2010 via fax to the RO; the matter of the ratings for psychiatric disability was therefore withdrawn from consideration.  The letter explained that under the governing regulation (38 C.F.R. § 20.204(b)(3), misidentified in the letter as 20.304), a withdrawal of an appeal before it is transferred to the Board (as here) is effective "when received by the agency of original jurisdiction".  The letter explained that the November 2010 letter seeking clarification was erroneous, and apologized for any inconvenience. 

At the January 2012 Travel Board hearing, the Veteran's attorney referred to the two letters received by the RO in February 2010, the first of which indicated that the Veteran wished to withdraw this matter on appeal, and the second of which indicated that he had changed his mind and wished to continue the appeal.  The Veteran's attorney contended that the second letter was received first and should therefore be controlling.  [A review of the claims file found (based on date received stamps) this allegation to be baseless/inaccurate.  VA received letters regarding withdrawal of this matter from appeal from both the Veteran and his then-representative, DAV, on February 24, 2010; the letters clearly indicated the Veteran's wish to have the matter withdrawn from appeal.  The letter stating that the Veteran had "changed his mind" and wished to continue the appeals "just as it were" was received by VA on February 26, 2010 two days later.]  

The regulation governing withdrawal of appeals, 38 C.F.R. § 20.204, is clear and unequivocal.  It provides that a withdrawal may be made by an appellant or authorized representative (38 C.F.R. § 20.204(a)); must be in writing (unless on the record at a hearing), must identify the veteran and appellant, and must list the issue being withdrawn from appeal (unless the entire appeal is being withdrawn) (38 C.F.R. § 20.204(b)(1)); must be filed at the Agency of Original Jurisdiction (AOJ)(unless the appellant has been notified that the file was transferred to the Board)(38 C.F.R. § 20.204(b)(2)); and is effective (when filed with the AOJ) when received by the AOJ (38 C.F.R. § 20.204(b)(3)).  Under 38 C.F.R. § 20.204(c) the withdrawal is deemed a withdrawal of a notice of disagreement (NOD) and of a substantive appeal (if filed), but does preclude filings of a new NOD and substantive appeal as to the issues withdrawn, "provided such filings would be timely under these rules if the appeal withdrawn had never been filed" (emphasis added).  

Here, the Veteran's handwritten withdrawal of "my appeal for increase rating for PTSD (IR)" was received at the RO at 11:26 A.M. on February 24, 2010.  His then representative's written confirmation of the withdrawal was received simultaneously.  Under the governing regulation (outlined above), it became effective upon receipt by the AOJ/RO.  Therefore, after February 24, 2010 there was no longer a pending appeal to the Board in the matter of the ratings for the Veteran's PTSD.  

The Veteran and his attorney seek to restore appellate status to the matter of the rating for PTSD by alleging that the Veteran withdrew his withdrawal of the appeal in the matter of the rating for PTSD.  They do not cite to any statutue or regulation authorizing a "withdrawal" of a "withdrawal", and the Board is unaware of any authority for such action, and has no authority to award a grant that is not authorized by law.  See 38 U.S.C.A. §§ 501, 7104.  

To the extent that the Veteran and his attorney may be arguing that the Veteran's withdrawal of the appeal in the matter of the ratings for PTSD was invalid, the record provides no evidentiary support for such allegation.  Upon review of the initial letter regarding withdrawal of the appeal, received February 24, 2010, there is no indication whatsoever that the Veteran was "tricked" or coerced into drafting the letter or "did not know what he was signing"; the Board observes that the Veteran wrote the letter himself.  He stated in his own handwritten words that he wished to withdraw his appeal for an increased rating for psychiatric disability but wished to continue the appeals regarding the back disability, feet disability, and earlier effective date for TDIU, and he signed the letter under no apparent duress or confusion.  The Board also finds no merit in the Veteran's attorney's arguments regarding the temporal sequence in which the Veteran's withdrawal of the appeal and attempt to withdraw the withdrawal were received.  Not only is the argument baseless (because it is contradicted by the stamped times and dates of receipt of the two letters), it is also immaterial to the matter at hand.  Even if the Veteran had expressed an intent to proceed with the appeal first, a subsequent withdrawal would have become effective upon receipt by the AOJ after such expression.  See 38 C.F.R. § 20.204(b).  Regarding any allegation that the Veteran may have been coerced into the withdrawal or confused into signing something he did not understand, the Board observes that the record gives no indication of/support for the argument that the Veteran was coerced by DAV (his prior representative).  Significantly, in October 2010 (some 5 months after he dismissed DAV as his representative), he initiated contact with the RO (on October 15, 2010) and clearly stated that he no longer wished to pursue the matter of the rating for psychiatric disability on appeal, following up with a handwritten letter to that effect.  

While it is regrettable that the RO added some to the confusion in this matter by issuing a November 2010 letter that advised the Veteran that his appeal in the matter of the rating for PTSD was considered withdrawn, but also seeking clarification from him if he disagreed, and by issuing a SSOC in the matter in December 2010, the fact remains that as of February 24, 2010, no appeal in the matter was pending.   

Finally, the Board observes that the Veteran's withdrawal of his appeal would not have precluded a refiling of a NOD in the matter if such filing was timely.  See 38 C.F.R. § 20.204(c).  Because the Veteran's statements regarding "adding the matter back to the appeal" after the withdrawal were received well beyond a year following the September 2008 rating (granting service connection and assigning the initial rating) from which the appeal arose, they cannot be considered a timely NOD under § 20.204(c).  As noted in the Introduction, those statements may be viewed as new claims for an increased rating, and are referred to the RO for appropriate action.

 As the Veteran has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of the ratings for adjustment reaction with depressive symptoms.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist oversight is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends, in essence, that he has a chronic bilateral foot disability that had its onset in service and has persisted since.  The evidence of record, including numerous VA treatment records and a VA examination, shows that the Veteran experiences recurrent skin conditions of both feet including tinea pedis.  It is not in dispute that he currently has such disability.  

The Veteran's STRs show that he received treatment for foot problems in service.  In June 1974, he complained of right foot problems, and tinea pedis was noted.  In July 1974, a corn was noted on the fifth digit of the right foot.  In January 1975, he was noted to have a history of bilateral corns; a corn (which had been cut down) was noted on the right foot.

On June 2003 VA treatment, the Veteran complained of a rash on his legs which he treated with a topical medication, as well as painful calluses on both feet; the assessments included dermatitis and calluses.  

On January 2004 VA psychiatric examination, the Veteran reported that he had problems with pain in his feet.  In March 2004, he sought emergency treatment for pain and burning with swelling and redness of both feet which he reported had continued for 30 years, since 1975.  He described the symptoms as constant, unrelated to activity, and with no relief with rest.  He denied any rash or joint pain.  X-rays of the feet showed old injures to the left first metatarsal and the right fourth metatarsal but were otherwise negative.  Following a physical examination, the impression was scattered verruci on the feet with point tenderness similar to the chronic problem described, with or without neuropathy.  An addendum treatment record noted that the Veteran had had warts on his feet for 30 years.    

On June 2005 VA emergency treatment, the Veteran complained of foot pain and a rash and reported a history of foot pain for as long as 30 years.  He reported that both feet were blistered, callused, and painful to walk on; he reported he had been having the problem for the past year and it had become progressively worse.  The assessment was bilateral foot rash and pain which looked to be possibly consistent with dermatitis.  The discharge diagnosis was hyperkeratosis of the feet, for which hydrocortisone ointment and Carmol cream were prescribed.

On June 2005 VA podiatry consult, the Veteran reported bilateral chronic foot pain that had never been treated.  He reported that he sustained a gunshot wound to the left leg in the past and that his left foot had not "been right" since then.  He reported pain on the bottoms of the feet, under the toes, where calluses had formed, and pain over the dorsal aspect of the right hallux in the area of the metatarsophalangeal joints; he reported that pain would sometimes shoot from the joints proximally.  He reported that he trimmed his own calluses.  He reported that he had a right fifth hammertoe repair 20 years earlier without complication.  Following physical examination, the assessments included bilateral bunions and hammertoes, and bilateral hyperkeratoses.

On later June 2005 VA inpatient treatment, the Veteran complained of athlete's foot, for which he sought and was prescribed antifungal cream for treatment.  

On July 2005 VA podiatry consult, the Veteran complained of recurring painful callosities of the right plantar hallux as well as bilateral heels; he was on a Carmol regimen for treatment.  Both heels had heavy hyperkeratotic tissue buildup.

On September 2005 VA podiatry treatment, the Veteran complained of foot pain that began while in the military.  The assessments included bilateral hammertoes and bilateral hyperkeratoses.  X-rays showed mild bilateral hallux valgus deformity with degenerative joint disease at the first metatarsophalangeal joints, with soft tissue swelling medially at that location; a deformity involving the fourth metatarsal bones bilaterally, with the head of the right fourth metatarsal somewhat deformed which was possibly an old trauma; bone spurs bilaterally; and mild flexion deformity at the distal interphalangeal joints of the toes.  

On September 2007 VA treatment, the assessments included hallux valgus and hammertoes bilaterally with calluses, for which Lotrimin cream was prescribed.  On July 2008 VA discharge summary, the Axis III medical disabilities noted chronic foot pain; the current medications list included terbinafine cream applied daily for athlete's foot.

At the August 2008 DRO hearing, the Veteran testified that his feet began hurting in service due to all of the marching and running required, but he was not allowed to seek treatment; he testified that his feet still hurt at the time of the hearing.  

On September 2008 VA podiatry treatment, the Veteran complained of painful feet for 30 years, dating back to service; he reported having painful calluses to the right foot which were treated in the past with narcotics for pain.  X-rays of the feet showed mild osteoarthritic changes in the right first metatarsophalangeal joint.  There were deformities in the distal end of the fourth metatarsal bone and the proximal phalanx of the fifth toe; these appeared to be a long-standing process.  The left foot showed a deformity in the fourth metatarsal bone possibly due to an old healed fracture, mild soft tissue swelling was seen in the left fifth metatarsophalangeal joint.  The impressions based on X-rays included mild arthritis in the metatarsophalangeal joint of the right great toe, and deformities in the bilateral fourth metatarsal bones and the proximal phalanx of the right fifth toe.  The assessments included onychodystrophy, tylomas (with pain disproportionate to the size of the lesions), severe xerosis, degenerative joint disease of the first metatarsophalangeal joint, and bilateral peripheral neuropathy.

On October 2008 VA podiatry treatment, the Veteran complained of bilateral foot pain.  He presented with calluses and a bunion at the right first metatarsophalangeal joint.  The impression was calluses.  It was also noted that he needed his orthotics altered for his current shoes.

At a November 2009 Travel Board hearing, the Veteran testified that his foot problems began in service in ITS training.  He testified that he was denied any treatment for his feet because he had to be in the field all the time.  He testified that he had sought VA treatment for his foot pain and was prescribed Percocet and Morphine, as well as being issued orthotics to place in his shoes.  

On February 2010 private treatment, the Veteran complained of bone spurs to both fifth toes which he had had for quite some time.  He reported pain with prolonged walking.  Following a physical examination, the impressions included plantarflexed both fifth metatarsals with painful hyperkeratotic lesions, dried callus fissures on the plantar aspect of both heels, and bilateral tinea pedis.

On March 2010 private treatment, the Veteran complained of pain and discomfort on the bottom of both feet as well as pain in the right great toe joint.  Following a physical examination, the impressions included hallux limitus rigidus and capsulitis/bursitis of the right first metatarsophalangeal joint, tinea pedis, callus fissures, and painful porokeratotic lesions.

In an April 2010 statement, the Veteran stated that he was made to wear boots one size too small in service as a form of punishment, because he "could not walk in a straight line".  He contended that he could not work due to his psychiatric, back, and foot problems.
Given that the Veteran's STRs document initial manifestations of a recurring bilateral foot disability, and in light of the current disability shown on VA treatment, the Board remanded the matter to afford the Veteran a VA examination to secure a medical opinion as to whether his current bilateral foot disability is a chronic disability that began in service.

On October 2010 VA examination, the Veteran reported that he had chronic foot pain that was the result of his time served in the military.  He reported that he developed chronic foot pain as a result of having to run and march in military boots, and he sought treatment for his feet while in service for foot pain; he could not recall where he was stationed when he sought care for his feet nor the nature of the treatment in service.  He reported pain at a 10 out of 10 severity that remained at that level; after the examiner explained the pain scale to the Veteran, he revised his pain level to 5 out of 10. 

Following a physical examination and X-rays of both feet and ankles, the VA examiner's assessments included chronic dermatophytosis simplex and right fifth toe pain.  The Veteran was unsure as to when, where, or if he had ever been treated for the skin condition.  The examiner noted a progress note from the STRs dated July 1974 which stated, "c/o R foot, PE reveals heloma molle 5th digit R foot. Also tinea pedis noted.  RX Desenex".  The examiner opined that it does appear the Veteran was seen and treated for tinea pedis during his active duty service and the condition was also present on examination, so it is "as least as likely than not related to his service".

Regarding the second assessment of right fifth toe pain, recent radiographs revealed prior surgery on the Veteran's right fifth toe; specifically, it appeared that an arthroplasty of the right fifth proximal phalanx was performed.  The Veteran could not recall having any surgery, where it was performed, or if it was performed while he was on active duty, at a VA hospital, or in a private hospital.  The examiner found no record of fifth toe surgery in the STRs or the VA treatment records.  The examiner noted that in July 1974 and January 1975, the Veteran was seen for a corn on his right fifth digit while on active duty, though current physical examination revealed no evidence of corn formation and essentially a normal right fifth toe.  The examiner opined that it does not appear that there is any foot pathology related to the Veteran's right fifth toe that is related to his service.

The Board finds that, despite the October 2010 VA examiner's findings and opinion regarding the chronic toe pain, there is ample documentation of ongoing skin problems of the feet from the time the Veteran left service.  The Veteran has submitted lay statements regarding a chronic recurring bilateral foot disability that first manifested in service, and the Board finds these statements highly credible as they correlate with reports and findings noted in service.  The October 2010 VA examiner diagnosed chronic dermatophytosis simplex (a fungal infection), indicating that the Veteran presently experiences the same type of  manifestations of a bilateral foot disability as he did beginning in service with tinea pedis (also a fungal infection).  Accordingly, the evidence reasonably shows that the Veteran has a chronic bilateral foot disability that was first manifested in service, and by VA treatment records, credible lay testimony, and VA diagnosis, continues to the present time.  See 38 C.F.R. § 3.303(b).  All of the requirements for establishing service connection are met; service connection for a variously diagnosed bilateral foot disability is warranted.


ORDER

The appeal in the matter of the ratings for adjustment reaction with depressive symptoms is dismissed.

Service connection for a bilateral foot disability is granted.


REMAND

The Board finds that the two remaining matters on appeal must be remanded once again for further development.

At the January 2012 hearing, the Veteran testified that he currently has back problems that began in service when he was assaulted and beaten; he testified that he was not treated for any trauma at the time of the incident, as the individuals involved denied that it occurred.  He testified that infantry training at Camp Pendleton, including climbing hills with a 60-pound bag on his back, also contributed to his back problems.  He testified that he had not done any heavy manual labor since he was in service.  He testified that he first sought treatment with a private doctor, Dr. Hairston, for back problems about a year after his separation from service, although he had not been able to obtain those records.  He testified that he was involved in a car accident in approximately 1998; he injured his neck and his back and was treated with physical therapy.  He testified that in April 2008, he sought treatment from Dr. Hairston following a gunshot wound, which was initially treated at the Cooper Medical Center.   

Regarding the Veteran's testimony that he was involved in a car accident in which he injured his back and later incurred a gunshot wound, both after separation from service, a review of the claims file found that records of the treatment the Veteran received for injuries sustained in the car accident are not associated with the claims file.  The claims file also does not contain any treatment records from Cooper Medical Center pertaining to his 2008 gunshot wound.  These records are likely to contain pertinent information, and therefore must be secured.

The Veteran is advised that when evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  He is further advised that ultimately it is his responsibility to ensure that the records sought are received.  

Furthermore, consideration of the claim for an earlier effective date for the award of TDIU must be deferred pending resolution of the remaining service connection claim, as the matters are inextricably intertwined.   Notably, the Veteran's claim for service connection for a back disability was received in July 2003; therefore, inasmuch as the current effective date for the Veteran's TDIU rating is June 10, 2005, TDIU could be granted from an earlier effective date based on meeting the schedular criteria as early as July 2003 if service connection for a back disability is found to be warranted.  

Finally, a review of the claims file found that the most recent VA treatment records in evidence are from March 2010.  Records of any VA treatment the Veteran may have received for the back disability at issue since are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to submit an authorization for VA to secure the complete clinical records of all treatment he received regarding evaluation and/or treatment following a car accident in approximately 1998, and all treatment he received from Cooper Medical Center following a gunshot wound in 2008.  He must be afforded the time provided by regulation, i.e., one year, to respond.  The RO should secure for the record copies of all such records.  If the Veteran does not respond, this claim (and the claim for an earlier effective date for a TDIU rating) must be processed further under 38 C.F.R. § 3.158(a).  

2.  The RO should secure for the record copies of the complete updated (since March 2010) clinical records of any VA treatment the Veteran has received for back disability.

3.  After the above development is completed (and only if the claims are not processed under 38 C.F.R. § 3.158(a)), the RO should arrange for an examination of the Veteran by an orthopedic specialist to determine the nature and likely etiology of his current back disability/disabilities.  The Veteran's claims file (including this remand, and in particular any records received pursuant to the above development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following: 

(a) Please identify (by clinical diagnosis/diagnoses) the Veteran's current back disability/disabilities.  

(b) As to each diagnosed back disability entity, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active duty service or any incidents/injuries therein.

The examiner must fully explain the rationale for all opinions, with references to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).

4.  The RO should then re-adjudicate the remaining claims (the effective date for TDIU in light of the determination made regarding the service connection claim, to include extraschedular consideration for TDIU).  If either remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


